Case 2:08-cv-01618-RCJ-VCF Document 1139 Filed 05/14/20 Page 1 of 3




   Mark A. Hutchison (4639)
 1 Joseph S. Kistler (3458)
 2 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
 3 10080 West Alta Drive, Suite 200
   Las Vegas, Nevada 89145
 4 Telephone: (702) 385-2500
 5 Facsimile: (702) 385-2086
   mhutchison@hutchlegal.com
 6 jkistler@hutchlegal.com
 7
   Attorneys for Patricia Leibovici
 8 as Special Administrator of the Estate of Melvin Shapiro
 9
                             UNITED STATES DISTRICT COURT
10
11                                 DISTRICT OF NEVADA

12
     PETER J. VOGGENTHALER, ET AL.                      Case No. 2:08-cv-01618-RCJ-VCF
13
              Plaintiffs,                               Consolidated with;
14
15   vs.                                                Case No. 3:09-cv-231-RCJ-VCF

16   MARYLAND SQUARE, LLC, ET AL.
17            Defendants.
18
     ALL RELATED CROSS & THIRD PARTY
19   CLAIMS
20
21         AMENDED MOTION TO REMOVE COUNSEL FROM CM/ECF SERVICE LIST
                              and PROPOSED ORDER
22
            Joseph S. Kistler of the law firm Hutchison & Steffen, PLLC, brings this Ex Parte
23
24 Motion to Remove Counsel from CM/ECF Service List.
25          PLEASE TAKE NOTICE that Joseph S. Kistler of Hutchison & Steffen, PLLC:
26
     1.     Requests discontinuation of notice in these proceedings, and
27
     2.     Requests to be removed from the CM/ECF service list.
28


                                            1
Case 2:08-cv-01618-RCJ-VCF Document 1139 Filed 05/14/20 Page 2 of 3




     The following electronic emails are to be removed:
 1
 2 mhutchison@hutchlegal.com; mcarnate@hutchlegal.com
 3 jkistler@hutchlegal.com;        bbenitez@hutchlegal.com
 4        The basis for this Motion is that the attorney referenced herein has not and does not
 5
     represent any party to this action.
 6
                                                 HUTCHISON & STEFFEN, LLC
 7
 8
 9                                               /s/ Joseph S. Kistler
                                                 Mark A. Hutchison (4639)
10
                                                 Joseph S. Kistler (3458)
11                                               10080 West Alta Drive, Suite 200
                                                 Las Vegas, Nevada 89145
12
13                                               Attorneys for Patricia Leibovici
                                                 as Special Administrator of the Estate of
14                                               Melvin Shapiro
15
16
                                              ORDER
17
        IT IS SO ORDERED that (ECF Nos. 1135 and 1136) are GRANTED.
18
19      DATED: May 14, 2020.

20
21
22                                         ______________________________________
                                           U.S. DISTRICT JUDGE
23
24
25
26
27
28


                                             2
Case 2:08-cv-01618-RCJ-VCF Document 1139 Filed 05/14/20 Page 3 of 3




                                    CERTIFICATE OF SERVICE
 1
 2        I hereby certify that I am an employee of Hutchison & Steffen, PLLC and that I caused a

 3 copy of the EX PARTE MOTION TO REMOVE COUNSEL FROM CM/ECF SERVICE
 4 LIST to be served by electronic service pursuant to Administrative Order 02-1 (Rev. 8-31-04)
 5
   of the United States Bankruptcy Court for the District of Nevada. The above-referenced
 6
   document was electronically filed on the date hereof and served through Notice of Electronic
 7
 8 Filing automatically generated by that Court’s facilities.
 9          DATED: January 14, 2020.
10
                                                /s/ Bobbie Benitez
11                                              ____________________________________
                                                An employee of Hutchison & Steffen, PLLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           3
